 
SECOND AMENDMENT
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 
Second Amendment (the "Amendment") to a certain Amended and Restated Loan and
Security Agreement, dated as of February 19, 2009, by and among RCM
Technologies, Inc. and all of its subsidiaries (collectively, the “Borrower”),
Citizens Bank of Pennsylvania, a Pennsylvania state chartered bank, in its
capacity as administrative agent and arranger (the “Agent”), and Citizens Bank
of Pennsylvania, as lender (the “Bank”).
WHEREAS, the Bank and the Borrower made, executed and delivered a Second Amended
and Restated Loan and Security Agreement, dated as of February 19, 2009, as
amended by a certain Amendment to Second Amended and Restated Loan and Security
Agreement dated as of July 22, 2011 (collectively, the “Original Loan  and
Security Agreement"), and in connection therewith, the Borrower executed and
delivered a Sixth Amended and Restated Revolving Credit Note payable to the
order of the Bank, in the original principal amount of $15,000,000.00, dated
February 19, 2009 (the "Revolving Promissory Note"); and
WHEREAS, as security for (a) the punctual performance in full by the Borrower of
its obligations under the Loan Documents (as such term is defined in the
Original Loan and Security Agreement), (b) the punctual payment in full of all
amounts owing or to be owing under any Loan Document, (c) the punctual payment
of any other amounts which at any time may be due and payable from the Borrower
to the Bank, in each case whether presently existing or hereafter arising
(collectively, the "Secured Obligations"), the Borrower granted a security
interest to the Bank in the Collateral (as such term is defined in the Original
Loan and Security Agreement), pursuant to the terms and provisions of the
Original Loan and Security Agreement; and
 
 

--------------------------------------------------------------------------------

 
WHEREAS, the Borrower has requested the Bank amend certain terms and provisions
of the Original Loan and Security Agreement, and the Bank is willing to consent
to such modifications upon the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual promises herein contained, and
each intending to be legally bound hereby, the parties hereto hereby agree as
follows:
1. Except as expressly defined herein, all terms used herein shall have the
meanings ascribed to them in the Original Loan and Security Agreement.  This
Amendment is intended to amend the Original Loan and Security Agreement, and the
Original Loan and Security Agreement shall be so amended, from and as of the
date hereof.
 
2. The Original Loan and Security Agreement shall be amended so that all
references to "Agreement" contained therein shall mean the Original Loan and
Security Agreement, as amended herein, and as further amended, supplemented or
modified from time to time.
 
3. The definition of "Revolving Credit Maturity Date" found in Section 1.1 of
the Original Loan and Security Agreement is hereby amended and restated in its
entirety as follows:
 
"Revolving Credit Maturity Date"  ─ November 30, 2011.
 
2

--------------------------------------------------------------------------------

 
4. Pursuant to the terms of the Original Loan and Security Agreement, as amended
herein, the Borrower has provided to the Bank, as security for the payment and
performance of any and all of the Obligations and the performance of all other
obligations and covenants of Borrower under the Original Loan and Security
Agreement, as amended herein, the Revolving Promissory Note,  and each other
Loan Document, certain or contingent, now existing or hereafter arising, which
are now, or may at any time or times hereafter be owing by Borrower to Bank, a
first priority, perfected security interest in the Collateral.  The Borrower
hereby ratifies and confirms the liens and security interests granted under the
Original Loan and Security Agreement; and further ratifies and confirms, without
condition, that (a) such liens and security interests shall secure the payment
and performance of any and all of the Obligations and the performance of all
other obligations and covenants of Borrower under the Original Loan and Security
Agreement, as amended herein, the Revolving Promissory Note, and each other Loan
Document, certain or contingent, now existing or hereafter arising, which are
now, or may at any time or times hereafter be owing by Borrower to Bank, and (b)
the perfected status and priority of such liens and security interests shall not
be affected in any way by the amendments to the Original Loan and Security
Agreement , as set forth herein.  The Borrower acknowledges that the outstanding
principal amounts of the Revolving Promissory Note are due and owing without any
claim, defense or set-off.
 
5. All representations, warranties and covenants of the Borrower contained in
the Original Loan and Security Agreement, are hereby ratified and confirmed
without condition as if made anew upon the execution of this Amendment and are
hereby incorporated by reference.  All representations, warranties and covenants
of the Borrower, whether hereunder, or contained in the Original Loan and
Security Agreement, shall remain in full force and effect until all amounts due
under the Original Loan and Security Agreement, as amended herein, the Revolving
Promissory Note, and each other Loan Document, are satisfied in full.
 
3

--------------------------------------------------------------------------------

 
6. Except as modified by the terms hereof, all terms, provisions and conditions
of the Original Loan and Security Agreement, the Revolving Promissory Note and
each other Loan Document, are in full force and effect, and are hereby
incorporated by reference as if set forth herein.  This Amendment and the
Original Loan and Security Agreement shall be deemed as complementing and not
restricting the Bank's rights hereunder or thereunder.  If there is any conflict
or discrepancy between the provisions of this Amendment, and any provision of
the Original Loan and Security Agreement, the terms and provisions of this
Amendment shall control and prevail.
 
7. As a condition precedent to the effectiveness of this Amendment,
simultaneously with the execution and delivery of this Amendment, the Borrower
shall deliver to the Bank the following:
 
(a) Certified copies of resolutions of the directors  of the Borrower
authorizing the execution, delivery and performance of this Amendment and any
other document hereunder, which resolutions shall be in form and substance
satisfactory to the Bank in its sole discretion.
 
8. The Borrower hereby represents, warrants and certifies to the Bank that no
Event of Default or Unmatured Event of Default has occurred and is presently
existing under the Loan Documents.
 
9. This Amendment (a) shall be construed and enforced in accordance with the
laws of the Commonwealth of Pennsylvania; (b) shall inure to the benefit of, and
be binding upon, the parties hereto and their respective successors and assigns;
(c) may be executed in two or more counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument; and (d) may only be amended or modified pursuant to a writing signed
by the parties hereto.
 
4

--------------------------------------------------------------------------------

 
10. THE BORROWER HEREBY WAIVES ANY AND ALL RIGHTS WHICH IT MAY HAVE TO A JURY
TRIAL IN CONNECTION WITH ANY LITIGATION COMMENCED BY OR AGAINST THE BANK WITH
RESPECT TO THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO.
 
(a) The Borrower hereby agrees that it will pay, or cause to be paid or
reimburse the Bank for, all of the Bank's costs and expenses in connection with
this Amendment, including without limitation the fees of its legal counsel.
 
IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed
and delivered by their respective officers thereunto duly authorized, as of
the 24th day of October, 2011.

 
5

--------------------------------------------------------------------------------

 

 
BORROWER:                                                            RCM
TECHNOLOGIES, INC.
 
By:
/s/ Kevin D. Miller
 
Kevin D. Miller
 
Chief Financial Officer

 
 
RCM TECHNOLOGIES (USA), INC.
 
By:
/s/ Kevin D. Miller
 
Kevin D. Miller
 
Chief Financial Officer

                                                  
 
PROGRAMMING ALTERNATIVES OF
MINNESOTA, INC.
 
By:
/s/ Kevin D. Miller
 
Kevin D. Miller
 
Chief Financial Officer

                                                       
 
RCMT DELAWARE, INC.
 
By:
/s/ Kevin D. Miller
 
Kevin D. Miller
 
Chief Financial Officer

                                                 
 
RCM TECHNOLOGIES CANADA CORP.
 
By:
/s/ Kevin D. Miller
 
Kevin D. Miller
 
Chief Financial Officer

 
 
BUSINESS SUPPORT GROUP OF
MICHIGAN, INC.
 
By:
/s/ Kevin D. Miller
 
Kevin D. Miller
 
Chief Financial Officer

                                                     
 
 
6

--------------------------------------------------------------------------------

 
 
SOLTRE TECHNOLOGY, INC.
 
By:
/s/ Kevin D. Miller
 
Kevin D. Miller
 
Chief Financial Officer

                                                      
 
RCM TECHNOLOGIES SERVICES
COMPANY, INC.
 
By:
/s/ Kevin D. Miller
 
Kevin D. Miller
 
Chief Financial Officer

                                                   
 
 
AGENT:
CITIZENS BANK OF PENNSYLVANA,

 
as Administrative Agent and Arranger

 
                                                          
By:
/s/ Lisa S. Williams
 
Lisa S. Williams
 
SVP

                                               
 
LENDERS:                                           CITIZENS BANK OF
PENNSYLVANIA, as
Lender
 
                                                             

 
/s/ Lisa S. Williams
 
Lisa S. Williams
 
SVP

 
 
  7
 
